PER CURIAM.
It appearing upon final hearing that the errors assigned are plainly frivolous, the writ of error will be dismissed; mandate will issue forthwith.
The case furnishes an illustration of delays which should not occur. Motion for a new trial was .denied August 13, 1926. A bill of exceptions, covering 38 printed pages, could well have been settled in a few days; but it was not done until March 19,1927. In such a case the court may well refuse to permit so much delay, even if there is consent by the district attorney, in whose office all matters which postpone execution of a sentence should, in our judgment, be given precedence over most, if not all, other business. If a review proceeding, so devoid of merit as this one, when docketed here, is brought to our notice by the district attorney, final disposition will be prompt.